          Case 1:17-cv-04767-JMF Document 346 Filed 03/22/21 Page 1 of 1


                               The Application is GRANTED. All
                               documents filed in connection with the
                               motion -- including those filed by the
                               method as laid out below -- will be
March 19, 2021                 considered judicial documents.
                                                                              Orrick, Herrington & Sutcliffe LLP
                               Accordingly, they will be subject to a
VIA ECF                                                                       2050 Main Street
                               presumption in favor of public access,         Suite 1100
 Hon. Jesse M. Furman          even if they do not appear on the docket       Irvine, CA 92614-8255
 United States District Court  itself. The Clerk of Court is directed to      +1 949 567 6700
 Southern District of New York terminate ECF No. 489. SO ORDERED.             orrick.com
 40 Foley Square                                                              Khai LeQuang
 New York, NY 10007                                                           E klequang@orrick.com
                                                                              D +1 949 852 7708
                                                                              F +1 949 567 6710

                                                            March 22, 2021
Re: In re: AXA Equitable Life Insurance Co. COI Litigation

      [This document relates to EFG Bank AG, Cayman Branch, et al. v. AXA Equitable Life Ins.
      Co., No. 17-CV-4767 (JMF), The Duffy 2004 LLC, et al. v. AXA Equitable Life Ins. Co., No.
      17-CV-4803 (JMF), Croft, et al. v. AXA Equitable Life Ins. Co., No. 17-CV-9355 (JMF),
      LSH CO, et al. v. AXA Equitable Life Ins. Co., No. 18-CV-2111 (JMF), and Eunice Peterson
      Family P’ship, LLLP, et al. v. AXA Equitable Life Ins. Co., No. 18-CV-10730 (JMF)]

Dear Judge Furman:
        We represent the plaintiffs (“EFG Plaintiffs”) in the Individual Related Action, EFG
Bank AG, Cayman Branch, et al. v. AXA Equitable Life Ins. Co., No. 17-CV-4767 (JMF). We
are writing on behalf of the EFG Plaintiffs and plaintiffs in the Individual Related Actions 17-cv-
4803 (“Duffy Plaintiffs”), 17-cv-9355 (“Croft Plaintiffs”), 18-cv-10730 (“Peterson Plaintiffs”),
and 18-cv-2111 (“LSH Plaintiffs”) (collectively, the “Opt-Out Plaintiffs”), concerning the Opt-
Out Plaintiffs’ Consolidated Opposition to AXA’ Motion for Summary Judgement and Cross-
Motion for Summary Judgment to be filed on Monday, March 22, 2021.
        Opt-Out Plaintiffs anticipate filing large Excel spreadsheets which would be cumbersome
and impractical to read if submitted as PDF files via ECF. Accordingly, Opt-Out Plaintiffs
respectfully request permission to: (1) transmit to the Court those Excel spreadsheets via FTP
site (copying opposing counsel), and (2) file slip sheets via ECF for all such Excel spreadsheets
transmitted via FTP. The Court granted a similar request for submission of certain documents by
FTP site made by AXA. See Order, entered Jan. 19, 2021, in Case No. 16-cv-740 at DKT No.
455.
         As always, we are available if the Court would like to discuss this or any other matter.
Respectfully Submitted,
/s/ Khai LeQuang
Khai LeQuang
cc:      All Counsel of Record in the Related Actions (via ECF)
